Case 4:20-cr-00174-SMR-HCA Document 3 Filed 02/05/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

)
UNITED STATES OF AMERICA, ) CRIMINAL NO. 4:20-CR-00174
)
Vv. ) INFORMATION
)
OSMAN RASHID JAMA, ) T.18 U.S.C. § 13843
) T.18U.S.C. § 1349
Defendant. )
)

THE UNITED STATES ATTORNEY CHARGES:
INTRODUCTORY ALLEGATIONS
At times material to this Indictment:

1. The Supplemental Nutritional Assistance Program (SNAP) and Women
Infant and Children (WIC) were federal programs that provided nutrition benefits
and assistance to eligible low-income individuals and families. SNAP and WIC were
administered and funded at the federal level by the Food and Nutrition Services
Agency (FNS) of the United States Department of Agriculture. Within Iowa, the Iowa .
Department of Public Health (DPH) served as the administering agency for the WIC
program, and the State of lowa Department of Human Services administered the
SNAP program.

2. SNAP and WIC benefits were designed to be used by beneficiaries at
participating SNAP and WIC retailers to purchase eligible food items, such as breads
and cereals, fruits and vegetables, meats, fish and poultry, and dairy products. SNAP

and WIC benefits could not be used to purchase alcohol, cigarettes or tobacco, pet

1
Case 4:20-cr-00174-SMR-HCA Document 3 Filed 02/05/21 Page 2 of 6

foods, soap or paper products, or household supplies. SNAP and WIC benefits could
not be exchanged or redeemed for cash.

3. Authorized retailers were required to comply with SNAP and WIC
regulations that precluded, among other things, trading SNAP or WIC benefits for
cash, and purchasing non-food items and ineligible food items with SNAP or WIC
benefits.

4. When authorized to participate in SNAP or WIC, retail food stores
received a “point of sale” device (POS) to be able to redeem WIC or SNAP benefits.

5. Recipients of SNAP or WIC benefits received Electronic Benefits
Transfer (EBT) cards along with personal identification numbers (PINs) from the
SNAP or WIC program that they used to make food purchases from participating
merchants.

6. The purchase of eligible food items using SNAP or WIC benefits was
accomplished in the following manner:

a. The recipient selected authorized food items at a SNAP or WIC-
approved store and presented them for purchase.

b. The recipient’s EBT card was scanned by the POS terminal that read
the magnetic strip on the EBT card containing the basic electronic
information necessary to make the purchase.

c. The SNAP or WIC recipient then entered their PIN into the POS

terminal.
Case 4:20-cr-00174-SMR-HCA Document 3 Filed 02/05/21 Page 3 of 6

7.

. The POS terminal then communicated electronically with the central

database computers and servers located outside the State of Iowa, that
maintained recipient account balance information. The central database

verified the amount of benefits available.

. The central database computer then sent information to the POS

terminal, by wire, that the purchase was authorized or denied based
upon the available benefits.
If authorized, the central database deducted the purchase amount from

the recipient’s account.

. For both SNAP and WIC, the central database calculated cumulative

SNAP and/or WIC sales for each vendor on a daily basis and initiated
wire transfers from the United States Treasury to the participating
store’s designated bank account to pay the store for the SNAP or WIC
purchases made that day.

Defendant OSMAN RASHID JAMA owned and operated MidCity Halal

Food Market Inc., d/b/a International Food Market (International) located in Des

Moines, Iowa, a participating SNAP and WIC retailer. Defendant OSMAN RASHID

JAMA, and others working at his direction, conducted transactions with customers

using SNAP and WIC benefits.
Case 4:20-cr-00174-SMR-HCA Document 3 Filed 02/05/21 Page 4 of 6

COUNT 1
(Conspiracy to Commit Wire Fraud)

The Scheme to Defraud

8. The allegations set forth in paragraphs one through seven of this
Information are incorporated by reference, as if set forth in full herein.

9. From at least in or about January 2017, and continuing through at least
on or about April 18, 2019, in the Southern District of Iowa, the defendant, OSMAN
RASHID JAMA, and others, both known and unknown, conspired and agreed to
knowingly devise and execute a scheme to defraud the USDA, and to obtain money
from the USDA, by means of materially false and fraudulent pretenses,
representations, and promises.

10. It was part of the scheme that customers who were recipients of SNAP
and WIC benefits shopped at International.

11. It was further part of the scheme that OSMAN RASHID JAMA, and
others working with him and at his direction, scanned the bar codes of WIC and SNAP
eligible and approved products, scanned the recipients’ EBT cards for those items,
and then allowed the customers to leave with items that were not WIC or SNAP
eligible items and were not the items whose bar codes were scanned. OSMAN
RASHID JAMA and his employees therefore charged the WIC and SNAP programs
for items the recipients did not in fact purchase.

12. It was further part of the scheme that OSMAN RASHID JAMA, and
others working with him and at his direction, scanned the bar codes of WIC and SNAP

eligible and approved products, scanned the recipients’ EBT cards for those items,
4
Case 4:20-cr-00174-SMR-HCA Document 3 Filed 02/05/21 Page 5 of 6

and then gave the recipients’ cash in return. OSMAN RASHID JAMA and his
employees therefore charged the WIC and SNAP programs for items the recipients
did not in fact purchase.

13. It was further part of the scheme that OSMAN RASHID JAMA, and
others working with him and at his direction, often charged the WIC and SNAP
programs for a higher value of items than the recipient received in cash or non-
eligible items. This caused the WIC and SNAP program to transfer, by wire, a higher
value of WIC and SNAP sales to International’s bank account to pay for the false and
fraudulent purchases, than the recipient received in cash or other store items.

14. It was further part of the scheme that OSMAN RASHID JAMA
transferred the SNAP and WIC proceeds he received as a result of the scheme into
bank accounts he controlled.

15. It was further part of the scheme that OSMAN RASHID JAMA
transferred the SNAP and WIC proceeds he received as a result of the scheme into
real property, including the purchase of 1724 63rd Street, Windsor Heights, Iowa;
1219 15th Street, Des Moines, Iowa, 50314; and 6423 Northwest Drive, Windsor
Heights, TA 50324.

The Execution of the Scheme to Defraud

16. For purposes of executing the scheme, the defendant, OSMAN RASHID

JAMA, and others, both known and unknown, transmitted, and caused to be

transmitted in interstate commerce, certain writings, signs, signals and sounds. Each
Case 4:20-cr-00174-SMR-HCA Document 3 Filed 02/05/21 Page 6 of 6

of the fraudulent transactions required the electronic transmission of data between

the state of Iowa and another state.

This is a violation of Title 18, United States Code, Sections 1343 and 1349.

Richard D. Westphal
Acting United States Attorney

By:

 

Virginia M. Bruner
Assistant United States Attorney
